MANDATE

THE STATE OF TEXAS

TO THE 37TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 9, 2015, the cause upon appeal to
revise or reverse your judgment between

Brad Croft, Individually and as Trustee of the Willa Wall Investments Trust, Appellant

V.

Jason S. Gadsby, Regina Prewitt-Cambell, Charlotte Marie Bellem, Peter C. Bouxsein, Robert F. Sigafoos,
William E. Merten, Charles Rodney Godwin, Judy Johnson-Kinlaw, Margaret Francis, Shavano Rogers Ranch
Swim Club, Inc., and AMS SA Management, LLC, Appellee

No. 04-11-00573-CV and Tr. Ct. No. 2010-CI-09853

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the motion for
substitution of parties and to dismiss appeal is GRANTED, and this appeal is
DISMISSED. Costs of the appeal are taxed against appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 18, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-11-00573-CV

           Brad Croft, Individually and as Trustee of the Willa Wall Investments Trust

                                                      v.

 Jason S. Gadsby, Regina Prewitt-Cambell, Charlotte Marie Bellem, Peter C. Bouxsein, Robert
   F. Sigafoos, William E. Merten, Charles Rodney Godwin, Judy Johnson-Kinlaw, Margaret
       Francis, Shavano Rogers Ranch Swim Club, Inc., and AMS SA Management, LLC

         (NO. 2010-CI-09853 IN 37TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $10.00    E-PAID        BARBARA E MCKINNEY
MOTION FEE                         $10.00    PAID          DAVID T. CAIN
MOTION FEE                         $10.00    PAID          DAVID T. CAIN
MOTION FEE                         $10.00    E-PAID        CHARLES B. GORHAM
MOTION FEE                         $10.00    PAID          DAVID T. CAIN
SUPPLEMENTAL CLERK'S
RECORD                            $342.00    PAID          N/A
MOTION FEE                          $10.00   E-PAID        CHARLES B. GORHAM
MOTION FEE                          $10.00   E-PAID        CECILE P. GORHAM
MOTION FEE                          $10.00   PAID          DAVID T. CAIN
MOTION FEE                          $10.00   PAID          DAVID T. CAIN
MOTION FEE                          $15.00   PAID          CHARLES B. GORHAM
MOTION FEE                          $10.00   PAID          DAVID T. CAIN
CLERK'S RECORD                   $1,152.60   PAID          N/A
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID          HEINRICHS & DE GENNARO
FILING                            $100.00    PAID          HEINRICHS & DE GENNARO
INDIGENT                           $25.00    PAID          HEINRICHS & DE GENNARO


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 18, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853